IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                            NO. WR-84,221-02


                                EX PARTE KEVIN SCOTT, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 18616B IN THE 104TH DISTRICT COURT
                                FROM TAYLOR COUNTY


          Per curiam.

                                               OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault-family

violence and sentenced to eight years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Scott v. State, No. 11-14-00131-CR (Tex. App.—Eastland, Aug. 6, 2015).

          Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because counsel failed to advise him of his right to file petition for discretionary review

pro se.

          Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                     2

has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his

right to petition for discretionary review pro se. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Eleventh Court of Appeals in Cause No. 11-14-00131-CR that affirmed his conviction in Case

No. 18616-B from the 104th District Court of Taylor County, Texas. Applicant shall file his petition

for discretionary review with this Court within 30 days of the date on which this Court’s mandate

issues.

          Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: July 26, 2017

Do not publish